NUMBER 13-16-00348-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


MARILYN MCKEITHAN,                                                           Appellant,

                                          v.

BRADFORD CONDIT,                                                             Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                                        ORDER

     Before Chief Justice Valdez and Justices Garza and Longoria
                           Per Curiam Order

       On July 1, 2016, appellant, Marilyn McKeithan, filed a “Motion to Stay” requesting

this Court to stay the trial court proceedings pending resolution of her appeal from the

trial court’s final judgment that her property at 5401 Flynn Parkway, Corpus Christi, Texas

78411 is not exempt from execution and/or levy. The Court received a response to the
motion to stay from appellee, Bradford M. Condit. Appellee opposes the motion to stay

in all respects.

       The Court, having examined and fully considered the motion to stay and the

response thereto, is of the opinion that the motion to stay should be granted. The motion

is GRANTED insofar as execution of the final judgment and pending sheriff’s sale are

ordered stayed pending resolution of this appeal or further order of the Court. See TEX.

R. APP. P. 43.6.

       IT IS SO ORDERED.

                                                      PER CURIAM

Delivered and filed the
1st day of July, 2016.




                                               2